Citation Nr: 0027698	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  94-41 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to service connection for a kidney condition.  

3.  Entitlement to service connection for right epicondylitis 
(claimed as a right forearm condition).  

4.  Entitlement to service connection for a low back 
condition.  

5.  Entitlement to service connection for a right hip 
condition.  

6.  Entitlement to a higher rating for an anxiety disorder, 
currently rated 10 percent disabling.  

7.  Entitlement to a higher rating for a left hip disability, 
currently rated 10 percent disabling.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to April 
1973 and from October 1973 to April 1993.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 1993 RO decision which, in part, denied service 
connection for residuals of a head injury, a kidney 
condition, right epicondylitis (claimed as a right forearm 
condition), a low back condition, and a right hip condition.  
The RO also granted service connection for arthritis of the 
left hip (rated noncompensable) and for an anxiety disorder 
(rated 10 percent), and the veteran appealed for higher 
ratings for these conditions.  A personal hearing at the RO 
was held in March 1995.  In a January 2000 decision, the RO 
increased the evaluation for arthritis of the left hip to 10 
percent, and the appeal for a higher rating for that 
condition continues.  





FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
plausible claims for service connection for residuals of a 
head injury, a kidney disorder, right epicondylitis (claimed 
as a right forearm condition), and a low back disorder.

2.  Right hip arthritis began during active duty.  

3.  The veteran's service-connected anxiety disorder is 
productive of definite social and industrial impairment, and 
it is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
various symptoms. 

4.  The veteran's service-connected left hip arthritis 
results in no more than minimal limitation of motion.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims for 
service connection for residuals of a head injury, a kidney 
disorder, right epicondylitis (claimed as a right forearm 
disorder), and a low back disorder.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  Right hip arthritis was incurred during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).

3.  The criteria for a rating of 30 percent for an anxiety 
disorder have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.132, Code 9400 (1996); 38 C.F.R. § 4.130, Code 
9400 (1999).  

4.  The criteria for a rating in excess of 10 percent for a 
left hip disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5251, 5252, 
5253 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from October 
1972 to April 1973, and from October 1973 to April 1993, when 
he retired based on length of service.

The file shows that service medical records are incomplete 
because some of the records were lost in service.  A January 
1988 examination report notes that his records were lost.  

A review of the available service medical records shows that 
in July 1986, the veteran was seen for acute low back strain 
with radiation into both hips.  Diffuse tenderness over the 
left lower back and lumbosacral region was noted.  X-rays of 
the low back were normal.  The diagnosis was severe low back 
pain, non-traumatic.  A January 1988 "lost record" 
examination revealed no pertinent abnormalities.  The veteran 
was seen in June 1992 with complaints of pain in the right 
elbow and forearm.  The diagnostic assessment was right 
medial epicondylitis and right forearm pain.  In March 1993, 
the veteran was seen complaining of anxiety symptoms included 
nervousness, trembling, and concerns about the future.  It 
was noted he was about to retire from service.  The diagnosis 
was anxiety disorder.  On a medical history report for the 
March 1993 service retirement examination, the veteran 
reported he had been treated for left hip pain, a concussion, 
and a kidney "concussion" following a 1982 motor vehicle 
accident.  He reported a history of swollen or painful 
joints, a head injury, and a kidney stone or blood in urine.  
Objective clinical evaluation for the March 1993 retirement 
examination was normal, including evaluation of the head and 
neurological system, genitourinary system, upper and lower 
extremities, spine, and other musculoskeletal system.  A 
subsequent April 1993 service record shows complaints of 
anxiety.  The veteran retired from service at the end of the 
month.

In May 1993, the veteran filed his initial claim for VA 
compensation, claiming service connection for various 
disorders.

On VA examination in June 1993, the veteran reported that he 
was involved in a motorcycle accident in 1982.  He gave no 
known history of epicondylitis or history of elbow problems.  
He mentioned hip problems.  He related that he had low back 
pain for 2 years and had received injections for such.  He 
said that the last episode of back pain was about 6-7 months 
prior to the examination.  He said that he had kidney trauma 
with "bleeding inside them."  He denied hematuria.  The 
veteran related that he suffered a concussion in the 1982 
motorcycle accident.  He stated that he experienced headaches 
but attributed them to sinus problems.  Examination of the 
head was normal.  Neurological evaluation was normal.  The 
back revealed no tenderness of the costovertebral angle or 
spasm of the musculature.  The veteran was subjectively 
tender on either side of the spine.  Full range of motion of 
the back was shown.  The hips had full range of motion 
without pain.  The diagnoses, in pertinent part, were status 
post motorcycle accident with vague unrelated complaints, and 
history of contused kidney secondary to motorcycle accident 
without current manifestation of pathology.  X-rays of both 
hips showed that besides the presence of mild degenerative 
changes in both hips, no other significant osseous or 
articular abnormalities were demonstrated.  X-rays of the 
lumbar spine were negative for abnormalities.  

On VA mental disorders examination in June 1993, the veteran 
related that he was first seen for a nervous condition in 
1980.  He said that a military physician prescribed Xanax in 
1993 due to his anxiety.  The examiner noted that the 
veteran's complaints were consistent with non-specific 
anxiety disorder.  The veteran related that his symptoms 
included unprovoked episodes of feeling "trembly" and 
uncomfortable and sweating.  On mental status examination, 
the veteran was alert and oriented in all spheres.  His mood 
was described as "nervous" and his affect was congruent to 
mood.  The diagnosis was mild anxiety disorder, not otherwise 
specified.  The examiner related that his anxiety symptoms 
did not interfere with his social functioning or his ability 
to maintain gainful full time employment.  His condition was 
considered stable with a good prognosis.  

VA outpatient records dated from June 1993 to January 1994 
note mild generalized anxiety disorder and adjustment to 
civilian life.  A June 1994 mental health clinic record 
reflects a diagnosis of anxiety and depressive disorder.  A 
record from later that month shows that the veteran 
complained of left hip pain and pain of both knees.  No 
history of injury was noted.  Physical examination was 
unremarkable.  The diagnostic assessment was arthralgias.  In 
July 1994, the veteran reported a nervous problem with 
attacks of perspiration and shaking.  The diagnostic 
assessment was generalized anxiety.  Later that month, he 
related that he had a serious problem with anxiety and 
alcohol abuse.  

In July-August 1994, the veteran was admitted to a VA medical 
center for treatment of alcohol dependence.  On admission he 
reported he was drinking a fifth of alcohol a day.  The 
veteran left the treatment program against medical advise.  
The discharge diagnoses were ethanol dependence and history 
of anxiety disorder.  

Later in August 1994, the veteran was seen as an outpatient 
for nervousness and alcoholism.  A December 1994 record 
reflects that the veteran was seen complaining of urinary 
hesitancy with burning.  The diagnostic impression was 
prostatodysuria.  

During a March 1995 RO hearing, the veteran said he last 
worked in November 1994, asserted that he was unemployed due 
to nervous anxiety, and related that he was now trying to go 
to school.  He stated that he experienced periods of 
confusion and panic.  He said that he was separated from his 
spouse, in part, due to nervous anxiety.  The veteran noted 
he was taking medication for nervous symptoms.  He reported 
that he suffered from pain in the left hip.  He also 
described right hip problems involving arthritis.  He said 
that he sustained a head concussion following a 1982 
accident.  He claimed that symptoms of forgetfulness, 
headaches, confusion and comprehension problems related to 
his head injury.  He testified that he had a kidney disorder 
due to the 1982 accident.  The veteran related that his 
"left" arm and shoulders were affected by epicondylitis.  
He stated that he had a low back strain but was not currently 
being treated for such.  The veteran noted that his original 
service medical records were lost in 1985.  

A March 1996 VA outpatient record shows that the veteran had 
increased depressive symptoms, poor treatment compliance, and 
alcohol dependence.  

The veteran was admitted to a VA medical center from March to 
April 1996 due to nervous complaints.  He related that he had 
been working up to the week before the admission, had been 
drinking a fifth of alcohol a day, and was in the process of 
a legal action for divorce, alimony, and child support.  On 
admission he was moderately depressed and anxious due to 
situational stress, and was blaming his wife and others.  The 
hospital discharge diagnosis included adjustment disorder 
with depressed mood and alcohol dependence.  During the 
admission, a CT scan of the head was normal; kidney imaging 
showed no evidence of hydronephrosis or mass on either 
kidney; and nuclear renal scan revealed no evidence of defect 
of either kidney.  [Based on treatment for the service-
connected anxiety disorder during this admission, the veteran 
was assigned a temporary total hospitalization rating under 
38 C.F.R. § 4.29.]

A June 1996 VA outpatient record shows that the veteran was 
seen with complaints of some arthritic pain "on and off."  
The examiner noted that joints were not red, hot, tender, or 
swollen.  The diagnostic assessments, in pertinent part, were 
degenerative joint disease and probable post-traumatic stress 
disorder (PTSD). Outpatient records in February 1997 show 
that the veteran was seen for depression. 

A March 1997 VA hospital summary shows that the veteran was 
admitted for 10 days because of complaints of anger and 
depression.  He recently assaulted someone and had pending 
criminal charges.  He gave a past medical history which 
included left hip arthritis, muscle strain of the right arm, 
and a closed head injury as a child in a car in 1970 and in a 
motorcycle accident in 1982.  The discharge diagnosis was 
rule out PTSD, chronic, severe; major depression, recurrent; 
alcohol dependence, in partial, early remission; and 
intermittent explosive disorder.  

An April 1997 VA outpatient record reveals that the veteran 
complained of depression and PTSD symptoms.  He claimed he 
had PTSD.  He related that he had been working as a truck 
driver for a construction company.  He reported he suffered a 
concussion and lost consciousness in the 1982 motorcycle 
accident.  He also reported that in 1971 while serving with 
the National Guard, he went through the windshield of a car 
and was unconscious for a period of time.  In addition, he 
related that as a little boy he was accidentally struck by an 
ax and was unconscious for an unknown period of time.  Memory 
problems were noted.  The diagnostic assessment was PTSD, 
depression, and anxiety.  A September 1997 psychiatry note 
shows that the veteran reported stresses which included being 
fired from his job, and his wife leaving him and "making him 
drink."  The diagnoses were alcohol abuse, depression, and 
suicidal ideas with no plan.  

In January 1998, the veteran was treated for a history of 
depression, anxiety, purported PTSD, mood lability, and 
anger.  VA outpatient records dated in August 1998 note the 
veteran had been working with mentally retarded children for 
the past 5 months.  He continued to drink alcohol.  At one 
visit he had complaints of lightheadedness, dizziness, 
fatigue, and chest tightness, and he indicated symptoms 
started at work.  The veteran also reported that he had a one 
week history of low back pain.  In September 1998, he 
reported feeling hot, unable to relax, "fearing the worse," 
palpitations, nervousness, fear of losing control, and 
difficulty breathing.  A history of alcohol dependence was 
noted.  The diagnostic impression was mood disorder, 
depression, history of head injury and hypertension.  During 
a follow-up appointment for depression, anxiety, and 
hypertension in October 1998, the examiner noted that the 
veteran appeared anxious with fine tremors of the hands.  The 
diagnostic assessment was depressive disorder, anxiety, 
hypertension, adverse reaction to medication, and history of 
head injury.  

On VA psychiatric examination in September 1999, the veteran 
reported daily depression with anxiety, dysphoria, poor 
sleep, irritability, suicidal ideation, poor concentration, 
social withdrawal and anhedonia.  He said that his alcohol 
intake had diminished but he did not state that he was clean 
and sober.  He said that he had 10 jobs since 1993 and left 
past jobs due to extreme anxiety and tension with co-workers.  
Mental status examination findings were normal except for a 
sad mood, anxious affect, poor concentration, and concrete 
thinking.  The diagnoses were alcohol abuse, anxiety disorder 
not otherwise specified, organic mood depressed, rule out 
major depression.  The Global Assessment of Functioning (GAF) 
score was 50.  The examiner noted that alcohol abuse 
accounted for 80 percent of his GAF with anxiety disorder and 
depression accounting for 20 percent.  The examiner indicated 
that due to the veteran's chronic daily alcohol abuse over 
the past year, it was difficult to make an accurate 
assessment of his clinical condition regarding anxiety 
disorder.  It was noted that he would need a three month 
period of sobriety before he could be adequately evaluated.  

On VA joints examination in September 1999, the veteran 
reported a history of bilateral knee and hip pain.  He said 
that he did not take medication for musculoskeletal 
complaints.  Range of motion testing of the left hip showed 
abduction to 40 degrees and adduction to 20 degrees.  
Rotation was 45 degrees.  It was noted that all movements 
were done slowly but with a fluid motion and without 
complaint of pain.  The veteran was unable to express an 
extent of increased pain during flare-up periods.  No 
apparent deficits of the musculoskeletal system were noted 
during walking.  Gait was normal.  The diagnosis was 
nonspecific joint pain, left hip and bilateral knees.  X-ray 
studies of the left hip were conducted and showed mild 
degenerative changes, and cystic changes of the femoral neck, 
lateral aspect.  

On VA genitourinary examination in September 1999, the 
veteran said that following a 1982 motorcycle accident he 
suffered renal trauma associated with gross hematuria.  He 
stated that he required two hospitalizations for control of 
his hematuria.  The examiner noted that the exact nature of 
the injury was unclear.  The veteran reported nocturia, 3-4 
times per night with marked decrease in caliber and force of 
the urinary stream.  Daytime urinary frequency was also 
noted.  Digital rectal examination revealed mild benign 
prostatic enlargement.  The diagnoses were benign prostatic 
hypertrophy with obstructive symptoms, erectile dysfunction, 
nocturia, and urinary frequency.  

II.  Analysis

A.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for certain disabilities, including arthritis and 
nephritis, will be presumed if manifest to a compensable 
level within one year of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran claims service connection for residuals of a head 
injury, a kidney condition, right epicondylitis (claimed as a 
right forearm condition), a low back condition, and a right 
hip condition.  His claims presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claims are well grounded, meaning plausible.  
If he has not presented evidence that his claims are well 
grounded, there is no duty on the part of the VA to assist 
him with his claims and the claims must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the veteran's claims for service connection to 
be plausible or well grounded, they must be supported by 
competent evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).  

As noted above, the veteran's service medical records are 
incomplete.  The available service medical records show that 
on retirement examination in 1993, a history of treatment for 
a concussion following a 1982 motor vehicle accident was 
reported by the veteran, but no objective signs of head 
trauma or residuals of a head injury were shown on clinical 
examination.  Post-service medical records repeat the 
veteran's history of head trauma in service (and at other 
times) but contain no diagnosis of residuals of head trauma.  
A 1995 CT brain scan reflected no abnormalities.  Later 
records note a history of head injuries with loss of 
consciousness prior to active duty, including during 
childhood.  Post-service medical records are negative for 
diagnosis of residuals of a head injury.  Without a current 
medical diagnosis of a disability, and medical evidence 
linking the current diagnosis with military service, the 
claim for service connection for residuals of a head injury 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Caluza, supra.

Regarding the claimed kidney condition, the 1993 retirement 
examination medical history report notes the veteran gave a 
history of a kidney "concussion" following an accident; 
however, on objective examination, no abnormalities were 
shown.  No pathology related to either kidney was shown on VA 
examination in 1993.  Kidney imaging and nuclear renal scan 
conducted in 1996 revealed no hydronephrosis or defect of 
either kidney.  The 1999 VA examination notes a diagnosis of 
benign prostatic hypertrophy, nocturia and urinary frequency.  
However, no chronic kidney disorder (such as nephritis) has 
been diagnosed.  Without a current medical diagnosis of a 
disability, and medical evidence linking the current 
diagnosis with military service, the claim for service 
connection for a kidney disorder must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.

The veteran was treated during service in 1992 for right 
epicondylitis with right forearm pain.  However, such 
condition resolved, and the 1993 retirement examination noted 
no abnormalities of the upper extremities.  At a post-service 
VA examination in 1993, the veteran denied a history of 
epicondylitis.  During the 1995 RO hearing, the veteran 
complained of epicondylitis which affected his left arm and 
shoulder.  There are no other post-service medical records 
which show a disability of the right upper extremity, 
including epicondylitis.  Without a current medical diagnosis 
of a disability, and medical evidence linking the current 
diagnosis with military service, the claim for service 
connection for right epicondylitis (claimed as a right 
forearm condition) must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Caluza, supra.

Regarding the veteran's claimed low back disability; it is 
noted that he was treated in 1986 during service for an 
episode of low back pain.  However, the remaining service 
medical records show no additional low back problems, and the 
1993 retirement examination showed a normal spine.  Post-
service medical records are negative for a diagnosis of a 
chronic low back disability.  Without a current medical 
diagnosis of a disability, and medical evidence linking the 
current diagnosis with military service, the claim for 
service connection for a low back disability must be denied 
as not well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.

With regard to the veteran's claim for service connection for 
a right hip condition, the Board finds such claim is well 
grounded under 38 U.S.C.A. § 5107(a).  Available service 
medical records are negative for a right hip condition.  The 
veteran retired from active duty at the end of April 1993.  
At a June 1993 VA examination, only about 1 1/2 months after 
active duty, X-rays showed mild degenerative changes 
(arthritis) of both hips, and there was full range of motion 
of both hips without pain.  The RO has granted service 
connection for left hip arthritis but not right hip 
arthritis.  However, arthritis of both hips (two major 
joints) by X-ray study and with no limitation of motion, as 
shown by the June 1993 examination, would be rated 10 percent 
under 38 C.F.R. § 4.71a, Code 5003.  It can thus be said that 
bilateral hip arthritis was manifest to a compensable degree 
within the year after service, warranting service connection 
for arthritis of both the right and left hips on a 
presumptive basis.  Even without the presumption of service 
connection for arthritis (see 38 C.F.R. § 3.303(d)), the 
presence of right hip arthritis by X-ray study so soon after 
service, without an intervening injury, at least raises a 
strong suggestion that the arthritis began during the 
veteran's lengthy military career.  Bearing in mind the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board 
holds that right hip arthritis began during the veteran's 
active duty, and service connection is warranted for this 
disability.

B. Claims for Higher Ratings 

The veteran's claims for higher ratings for anxiety disorder 
and a left hip disability are well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

i.  Anxiety Disorder

During the course of the veteran's appeal, the regulations 
pertaining to rating psychiatric disabilities were revised.  
The veteran's psychiatric disorder was initially evaluated 
under 38 C.F.R. § 4.132, Code 9400 (effective prior to 
November 7, 1996).  Under this code, a 10 percent rating is 
assigned for an anxiety disorder when there is emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating is 
assigned when there is "definite" impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  In a precedent opinion, dated 
November 9, 1993, the General Counsel of the VA concluded 
that the term "definite" (for a 30 percent rating under 38 
C.F.R. § 4.132) is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
the degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." VAOPGCPREC 
9-93.  A 50 percent rating is assigned for a considerable 
degree of social and industrial impairment.

On November 7, 1996, the rating criteria for mental disorders 
were revised and are now found in 38 C.F.R. § 4.130.  Revised 
Code 9400 provides that 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

As the veteran's claim for a higher rating for an anxiety 
disorder was pending when the regulations pertaining to 
psychiatric disabilities were revised, he is entitled to the 
version most favorable to him, although the new criteria may 
only be applied from their effective date forward.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-2000.  

On VA examination in 1993, mild anxiety symptoms were noted.  
The examiner indicated that such symptoms did not interfere 
with his social functioning or his ability to maintain full-
time employment.  Other VA medical records show treatment for 
a variety of psychiatric complaints, including anxiety and 
depression.  The veteran was hospitalized on occasions, 
mainly due to alcohol dependence, although anxiety symptoms 
were also noted.  The veteran has held a number of jobs since 
service, but it appears that alcohol problems, rather than 
the anxiety disorder, have been the primary source of 
industrial impairment.  During the 1999 VA examination it was 
noted that his psychiatric symptoms included daily depression 
with anxiety, dysphoria, poor sleep, irritability, poor 
concentration and social withdrawal.  He related that he left 
his past jobs due to anxiety and tension with co-workers.  
The diagnoses were alcohol abuse, anxiety disorder, and rule 
out major depression.  The GAF score was 50; however, the 
examiner noted that 80 percent of the GAF score was due to 
his non-service-connected alcohol abuse.  The remaining 20 
percent of the GAF score was attributed to anxiety disorder 
and non-service-connected depression.  The examiner indicated 
that it was difficult to make an accurate assessment of his 
anxiety disorder due to chronic alcohol abuse.  

The Board notes that the 1999 VA examination as well as 
several earlier VA medical records reflect that the major 
portion of his social and industrial impairment is due to 
non-service-connected alcohol dependence, and such may not be 
considered in determining entitlement to increased 
compensation for the service-connected anxiety disorder.  38 
C.F.R. § 4.14; VAOPGCPREC 7-99 and 2-98.  

The Board also notes that the focus of the rating process is 
on industrial impairment from the service-connected 
psychiatric disorder, and social impairment is significant 
only as it affects earning capacity.  38 C.F.R. § 4.129 
(effective prior to November 7, 1996); 38 C.F.R. § 4.126 
(effective November 7, 1996).  

Although the medial evidence demonstrates that most of the 
veteran's social and industrial impairment is due to non-
service-connected alcoholism, there is a reasonable doubt 
that his service-connected anxiety disorder is productive of 
a definite degree of social and industrial impairment (old 
criteria for a 30 percent rating) and occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (new criteria for a 30 percent rating).  With 
application of the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that the service-connected anxiety 
disorder is 30 percent disabling under either the old or new 
rating criteria.  Given the medical evidence in this case, 
including the last VA examination which noted most of the 
veteran's problems are do to alcoholism, it is clear that his 
anxiety disorder does not meet the criteria for a rating in 
excess of 30 percent.  While the Board has considered "staged 
ratings" (different percentage ratings for different periods 
of time since the effective date of service connection) in 
this initial rating case, it appears that the veteran's 
anxiety disorder has remained 30 percent disabling at all 
times since the effective date of service connection (other 
than the time he was awarded a temporary total 
hospitalization rating).  Fenderson v. West, 12 Vet. App. 119 
(1999).

ii.  Left Hip Disability

Arthritis is rated based on limitation of motion of the joint 
involved.  When there is arthritis and at least some 
limitation of motion (but not to a degree as would warrant a 
compensable rating under a limitation-of-motion code), a 10 
percent rating may be assigned for each involved major joint.  
38 C.F.R. § 4.71a, Codes 5003, 5010.  

A maximum evaluation of 10 percent is warranted where 
extension of the thigh is limited to 5 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5251.  

A 10 percent evaluation is warranted where flexion of the 
thigh is limited to 45 degrees.  A 20 percent evaluation is 
warranted where flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.

A 10 percent evaluation is warranted for limitation of 
rotation of the thigh, cannot toe-out more than 15 degrees, 
affected leg; or for limitation of adduction of the thigh, 
cannot cross legs.  A 20 percent evaluation is warranted for 
limitation of abduction of the thigh where motion is lost 
beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

Post-service medical evidence from 1993 shows X-ray evidence 
of left hip arthritis.  At various times there has been no 
limitation of hip motion, or only minimal limitation of 
motion such as at the 1999 VA examination.  See 38 C.F.R. 
§ 4.71, Plate II (depicting standard hip motion).  Reported 
left hip range of motion is not so restricted as would 
support a compensable rating under the cited limitation-of-
motion codes.  The presence of arthritis with minimal 
limitation of motion of the left hip only supports the 
current 10 percent rating under Codes 5003 and 5010.  The 
medical evidence demonstrates some complaints of left hip 
pain, but there is no probative evidence that pain on use or 
during flare-ups results in limitation of motion to the 
degree necessary for a higher rating.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As the preponderance of the evidence is against the claim for 
a rating higher than 10 percent for the left hip disability, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for residuals of a head injury is denied.  

Service connection for a kidney disorder is denied.  

Service connection for right epicondylitis (claimed as a 
right forearm condition) is denied.  

Service connection for a low back disorder is denied.  

Service connection for right hip arthritis is granted.  

A higher rating of 30 percent for a service-connected anxiety 
disorder is granted.  

A higher rating for a service-connected left hip disorder is 
denied.  



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 


